UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 31, 2013 or [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-169770 BLUE WATER PETROLEUM CORP. (Exact name of registrant as specified in its charter) Nevada 46-2934710 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 6025 S. Quebec, Suite 100, Centennial, CO (Address of principal executive offices) (Zip Code) (888) 498-8880 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] YES [] NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X] YES [] NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) [] YES [X] NO Number of shares outstanding of each of the issuer’s common stock outstanding as of December 16, 2013: 49,071,666 TABLE OF CONTENTS PART I – FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 5 Item 3. Quantitative and Qualitative Disclosures About Market Risk 10 Item 4. Controls and Procedures 10 PART II – OTHER INFORMATION 11 Item 1. Legal Proceedings 11 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 11 Item 3. Defaults Upon Senior Securities 11 Item 4. Mine Safety Disclosures 11 Item 5. Other Information 11 Item 6. Exhibits 12 SIGNATURES 13 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements These unaudited consolidated interim financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and the Securities and Exchange Commission instructions to Form 10-Q. In the opinion of management, all adjustments considered necessary for a fair presentation have been included. Operating results for the interim period ended October 31, 2013 are not necessarily indicative of the results that can be expected for the full year. 3 Blue Water Petroleum Corp. (Formerly Degaro Innovations Corp.) (A Exploration Stage Company) As of and for the three months ended October 31, 2013 Index Consolidated Balance Sheets (unaudited) F–1 Consolidated Statements of Operations (unaudited) F–2 Consolidated Statements of Cash Flows (unaudited) F–3 Notes to the Consolidated Financial Statements (unaudited) F–4 4 Blue Water Petroleum Corp. (Formerly Degaro Innovations Corp.) (An Exploration Stage Company) Consolidated Balance Sheets (Expressed in US Dollars) (unaudited) October 31, 2013 July 31, 2013 ASSETS Current Assets Cash $7,878 $39,841 Total Current Assets 7,878 39,841 Property and equipment, net depreciation of $4,750 and $4,293 respectively 13,555 14,012 Oil and gas properties not subject to amortization 354,611 79,354 Total Assets $376,044 $133,207 LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities Accounts payable and accrued liabilities $271,515 $113,001 Related party payables 172,131 82,589 Loans payable 490,927 270,926 Total Current Liabilities 934,573 466,516 Contingencies and Commitments Stockholders’ Deficit Preferred stock, 100,000,000 shares authorized, $0.001 par value; no shares issued and outstanding – – Common stock, 100,000,000 shares authorized, $0.0001 par value; 49,071,666 shares issued and outstanding 4,907 4,907 Additional paid-in capital 267,974 266,199 Deficit accumulated during the exploration stage (831,410) (604,415) Total Stockholders’ Deficit (558,529) (333,309) Total Liabilities and Stockholders’ Deficit $376,044 $133,207 The accompanying notes are an integral part of these consolidated financial statements. F-1 Blue Water Petroleum Corp. (Formerly Degaro Innovations Corp.) (An Exploration Stage Company) Consolidated Statements of Operations (Expressed in US Dollars) For the Three Months Ended October 31, 2013 and 2012 and for the Period from December 8, 2009 (Inception) to October 31, 2013 (unaudited) For the Three Months Ended October 31, For the Period From December 8, 2009 (Date of Inception) to 2013 2012 October 31, 2013 Operating expenses: General and administrative $176,968 $ 2,907 $579,395 Depreciation expense 457 458 4,750 Professional fees 41,716 7,166 225,746 Total operating expenses 219,141 10,531 809,891 Interest expense 7,854 1,064 21,519 Net loss $(226,995) $ (11,595) $(831,410) Net Loss Per Common Share – Basic and Diluted $(0.00) $(0.00) Weighted Average Common Shares Outstanding – Basic and Diluted 49,071,666 51,155,000 The accompanying notes are an integral part of these consolidated financial statements. F-2 Blue Water Petroleum Corp. (Formerly Degaro Innovations Corp.) (An Exploration Stage Company) Consolidated Statements of Cash Flows For the Three Months Ended October 31, 2013 and 2012 and for the Period from December 8, 2009 (Inception) to October 31, 2013 (Expressed in US Dollars) (unaudited) For the Three Months Ended October 31, For thePeriod From
